DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 39 – 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0119338 A1, prior art of record) in view of Katti (US 8,415,775 B2, prior art of record).
Regarding claim 39, Watanabe discloses a semiconductor package (e.g. figures 10A and 10B) comprising:
a first shield extending in a first plane (e.g. first shield is upper portion of 400 over element 100, disposed in the upper horizontal plane, as clarified in annotated figure 10A below), the first shield including a first side (e.g. left side of first shield as seen in annotated figure 10A), a second side (e.g. right side of first shield as seen in annotated figure 10A), and a first length extending between the first and second sides of the first shield in the first plane (e.g. horizontal length of first shield 400 over element 100 between first and second sides of the first shield);
a magnetoresistive element (magnetoresistive element 100, ¶ [0050]) having a first surface and a second surface opposing the first surface (e.g. top first surface and bottom second surface of 100), wherein the first surface of the magnetoresistive element is disposed adjacent to at least a portion of the first length of the first shield at a first interface (e.g. top first surface of element 100 is disposed adjacent to the first length of first shield 400 over element 100 at a first interface), wherein the first interface is parallel to the first plane (first interface between element 100 and first shield is parallel to the and wherein the first and second sides of the first shield extend beyond sides of the magnetoresistive element (as seen in annotated figure 10A above, the first and second sides of the first shield are the outer sides of upper portion 400, and are extended beyond the outer sides of the magnetoresistive element 100); and
a second shield (e.g. second shield is lower portion of 400 under element 100 adjacent to bottom second surface of element 100, as clarified in annotated figure 10A) including a first shield portion (e.g. figure 10A, first shield portion of second shield is left side portion, as seen in annotated figure 10A), a second shield portion (e.g. second shield portion of second shield is right side portion, as seen in annotated figure 10A), and a window for accessing the magnetoresistive element (e.g. window is region between left and right portions of 400 below magnetoresistive element 100, as clarified in annotated figure 10A), wherein each of the first shield portion and the second shield portion is disposed adjacent to the second surface of the magnetoresistive element (as seen in annotated figure 10A, the first shield portion and second shield portion are adjacent to the second (bottom) surface of the magnetoresistive element 100), wherein the second shield, including the first shield portion and the second shield portion, extends in a second plane parallel to the first plane (as seen in annotated figure 10A, the second shield, which includes the first and second shield portions, extends in a second horizontal plane parallel to the first horizontal plane of the first shield), and wherein the second shield includes a first side (e.g. left side of second shield as seen in annotated figure 10A), a second side e.g. right side of second shield as seen in annotated figure 10A), and a second length extending between the first and second sides of the second shield and in the second plane (e.g. horizontal length of second shield 400 above element 100), wherein the first and second sides of the second shield extend beyond the sides of the magnetoresistive element (as seen in annotated figure above, the first and second sides of the second shield are the outer sides of lower portion 400, and are extended beyond the outer sides of the magnetoresistive element 100),
wherein the first length of the first shield is equal to the second length of the second shield (as seen in annotated figure 10A, the interpreted first shield portion of 400 and second shield portion of 400 have the same length), wherein the window (i) is equidistantly positioned between the first side of the second shield and the second side of the second shield (e.g. as seen in annotated figure 10A) and (ii) extends across an entire width of the second shield, and wherein the entire width of the second shield lies in the second plane (as seen in figure 10B, the window portion extends across the entire width of the second shield portion of 400, whereby the width direction of figure 10B is the vertical direction and lies within the second plane of the second shield 400), and
wherein the second shield is spaced away from the first shield such that there is a gap between the first shield and the second shield (e.g. as seen in annotated figure 10A, the top of the first shield is spaced away from the wherein the gap extends parallel to both the first shield and the second shield (as seen in figures 10A and 10B, with respect to annotated figure 10A above, the gap where element 100 is located between the first and second shield extends parallel to the first and second shields).
Watanabe is silent with respect to disclosing an entirety of the second shield is spaced away from an entirety of the first shield such that the gap is between the first and second sides of the first shield and the first and second sides of the second shield, wherein the gap inhibits an external magnetic field from propagating from the first shield to the second shield.
Katti discloses an analogous semiconductor package (e.g. figure 2), wherein an entirety of an analogous second shield is spaced away from an entirety of an analogous first shield (as seen in figure 2, an entirety of an analogous second shield 18D is spaced away from an entirety of an analogous first shield 18A, col. 3, lines 55 – 56) such that a gap is between the first and second sides of the first shield and the first and second sides of the second shield (as seen in figure 2, there is a gap between the outer first and second sides of the first shield 18D and the outer first and second sides of the second shield 18A), wherein the gap inhibits an external magnetic field from propagating from the first shield to the second shield (Regarding the limitation “the gap inhibits an external magnetic field from propagating from the first shield to the second shield”, this is considered functional language, and structure of the claimed invention, a prima facie case of anticipation or obviousness of the properties and/or function of the device has been established. See MPEP 2112.01)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Watanabe such that an entirety of the second shield is spaced away from an entirety of the first shield such that the gap is between the first and second sides of the first shield and the first and second sides of the second shield, wherein the gap inhibits an external magnetic field from propagating from the first shield to the second shield, since Watanabe discloses a gap to be formed between the first and second shields such that the magnetoresistive device is formed within the gap, and Katti discloses an analogous device comprising a gap formed between analogous first and second shields with a magnetoresistive device formed within the gap, such that an entirety of the second shield is spaced away from an entirety of the first shield such that the gap is between the first and second sides of the first shield and the first and second sides of the second shield, wherein the gap inhibits an external magnetic field from propagating from the first shield to the second shield. One would have been motivated to have an entirety of the second shield spaced away from an entirety of the first shield such that the gap is  wherein the gap inhibits an external magnetic field from propagating from the first shield to the second shield, in order to form separate first and second shields, thereby allowing to stack multiple magnetoresistive elements between the first and second shields, as seen in figure 2 of Katti.

    PNG
    media_image1.png
    414
    862
    media_image1.png
    Greyscale

Regarding claim 40, Watanabe in view of Katti disclose the semiconductor package of claim 39, as cited above. Watanabe further discloses the magnetoresistive element includes a magnetoresistive memory element (figure 10A, magnetoresistive element 100 includes magnetoresistive memory device 10, ¶ [0050]), and wherein the semiconductor package further includes a plurality of interconnects (figure 10A, e.g. plurality of interconnects 310, ¶ [0050]) that connect the magnetoresistive element (100) to a plurality of conductive elements (e.g. conductive elements 320. The Examiner notes that interconnects 310 at least 
Watanabe is silent with respect to disclosing the magnetoresistive memory device includes an array of magnetic tunnel junction bits.
Katti discloses a magnetoresistive memory device includes an array of magnetic tunnel junction bits (e.g. as disclosed in col. 3 lines 4 – 10 and lines 26 – 29).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Watanabe such that the magnetoresistive memory device includes an array of magnetic tunnel junction bits since Watanabe discloses a magnetoresistive memory device, and it was known in the art that a magnetoresistive memory device includes an array of magnetic tunnel junction bits, as disclosed by Katti. One would have been motivated to have the magnetoresistive memory device including an array of magnetic tunnel junction bits in order to form a magnetoresistive random access memory device, as taught by Katti (e.g. col. 3, lines 5 – 29).

Regarding claim 41, Watanabe in view of Katti disclose the semiconductor package of claim 39, as cited above. Watanabe further discloses the magnetoresistive element includes a magnetoresistive element length (e.g. horizontal length of magnetoresistive element 100, as seen in figure 10A), and wherein the first length of the first shield and the second length of the second shield are both greater than the magnetoresistive element length (as seen in annotated figure 10A above, the horizontal length of the magnetoresistive element 100 is less than the overall horizontal length between the first and second sides of the first and second shields, respectively).

Allowable Subject Matter
Claims 24 – 28, 30 – 38, 44 and 45 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 24 and 44 recite, inter alia, that the window extends across an entire width of the second shield in a direction perpendicular to the second length of the second shield and in the second plane, wherein at least a portion of the window is open and free of all material to allow access to the magnetoresistive element. These limitations, in combination with the remaining limitations of claims 24 and 44, are not anticipated or rendered obvious by the prior art. Claims 25 – 28, 30 – 38 and 45 depend from claims 24 and 44.

Response to Arguments
Applicant's arguments filed March 10, 2021 regarding claim 39 have been fully considered but they are not persuasive. The Applicants argue that the primary reference of Watanabe teaches away from away from being modified such that the sides of the first shield and the second shield form a gap, and that modification of Watanabe would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Although Watanabe teaches a configuration for the shield layer, as pointed out by the Applicants, Watanabe does not teach or disclose that the shield layer 400 cannot be modified such that there is a gap between the upper shield portion of 400 and the lower shield portion of 400 on the sides to expose 100, as taught by Katti. The Examiner submits that modification of the shield layer 400 of Watanabe such that an entirety of the second shield is spaced away from an entirety of the first shield such that the gap is between the first and second sides of the first shield and the first and second sides of the second shield, as claimed in claim 39, would not render the device of Watanabe inoperable or unsuited for its intended purpose since the shield layer 400, rendered obvious to be separated into a distinct first (upper) shield layer and second (lower) shield layer, as taught by Katti, would still function as a magnetic shield layer. Although the modified shield layer may have completely separated first and second shields, as taught by Katti, the Examiner submits that there is an added benefit to having separate first and second shield layers, such as allowing a stack multiple magnetoresistive elements between the first and second shields, as seen in figure 2 of Katti. Since the device of Watanabe would function with its intended purpose, and there is a motivation 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        April 1, 2021